991 So. 2d 426 (2008)
Gregory McGRUDER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-2816.
District Court of Appeal of Florida, Fifth District.
September 26, 2008.
Gregory McGruder, Carrabelle, pro se.
No Appearance for Appellee.
PER CURIAM.
Gregory McGruder appeals the trial court's denial of his postconviction motion, pursuant to Florida Rule of Criminal Procedure 3.800, seeking credit for twelve days served at the Brevard County Jail. This appeal is premature because McGruder must first pursue and exhaust his administrative remedies with the Department of Corrections to obtain the additional credit for time served. See Tarrand v. State, 809 So. 2d 66 (Fla. 5th DCA 2002). If the Department of Corrections denies his request, he may seek mandamus relief at the circuit court. Id. Consequently, the denial of McGruder's rule 3.800 motion is affirmed without prejudice to seek an administrative remedy.
AFFIRMED.
GRIFFIN, LAWSON and COHEN, JJ., concur.